Not For Publication in West's Federal Reporter
               Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                        For the First Circuit

No. 03-2365

                      UNITED STATES OF AMERICA,
                              Appellee,

                                      v.

                          SURISADDAI ARTEAGA,
                         Defendant, Appellant.

                         ____________________

          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF NEW HAMPSHIRE

          [Hon. Paul J. Barbadoro, U.S. District Judge]


                                   Before

                        Selya, Circuit Judge,
                   Coffin, Senior Circuit Judge,
                     and Lynch, Circuit Judge.


     Bjorn Lange, Assistant Federal Public Defender, for appellant.
     Mark E. Howard, Assistant United States Attorney, with whom
Thomas P. Colantuono, United States Attorney, was on brief, for
appellee.



                              June 28, 2004
            Per Curiam.    We consolidated the instant appeal for

argument with, inter alia, the appeal in United States v. Salinas,

No. 03-2376.    The consolidated appeals were argued on May 5, 2004.

We decided Salinas and issued the opinion therein earlier today.

See United States v. Salinas, ___ F.3d ___ (1st Cir. 2004).

            There is a threshold issue in this case, not presented in

Salinas.    Arteaga made a pretrial motion to dismiss for improper

venue, but the district court denied it "without prejudice," and

the case went to trial.    Arteaga did not thereafter renew her venue

challenge and the jury convicted her of passport fraud.

            This   chronology    presents   a   theoretical   question   of

waiver.     We say "theoretical" because the government explicitly

waives any such objection, urging us instead "to address the venue

issue on the merits."           Appellee's Br. at 9.      Doing so, the

government adds, "is in the best interests of justice and judicial

economy."    Id. at 10.

            We accept the parties' joint exhortation.           Here, the

facts essential to a venue determination are known in advance and

are undisputed, so we see no harm in treating Arteaga's challenge

to venue as properly raised by a pretrial motion.        See Fed. R. Crim

P. 12(b)(2) (explaining that a "party may raise by pretrial motion

any defense, objection, or request that the court can determine

without a trial of the general issue"); see also United States v.

Carey, 152 F. Supp. 2d 415, 419 (S.D.N.Y. 2001) (concluding that


                                    -2-
when the government has provided the court with a full proffer of

facts it    intends to introduce to establish venue, the court may

decide whether venue is proper prior to trial pursuant to a motion

made under Fed. R. Crim. P. 12); Fed. R. Crim. P. 12(d) (requiring

court to decide "every pretrial motion before trial unless it finds

good cause to defer a ruling"); see generally 1A Charles Alan

Wright, Arthur R. Miller & Mary Kay Kane, Federal Practice and

Procedure § 191 (3d ed. 1999).       Under the circumstances, we regard

the issue of venue as adequately preserved.

            Once this threshold point is resolved, we need go no

further.    Our Salinas opinion is fully dispositive of the merits

question raised in Arteaga's appeal. Consequently, for the reasons

set forth    in   Salinas,   we   reverse   the   district    court's   venue

determination,     vacate    Arteaga's    conviction,   and    remand    with

instructions to dismiss the indictment without prejudice for lack

of venue.



Reversed and remanded.




                                    -3-